78 F.3d 592
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Patrick Arthur DILLMAN, Plaintiff-Appellant,v.CONTRA COSTA COUNTY, Linda Peterson, Michael Brown, BruceBlackman, Shawn McMahon, Francine Carley, Susan Burton,District Attorney's Office, Barbara Stone, Barbara Yazhari,Carol Walsh, Amina Nassardeen, Lily Choi, Eileen Nemetz,Patricia McDonald, L. Katz, B. Stirling, The PublicDefenders Office, Alternate Defender Office, Gary T. Yancey,Linda Solow, Dennis Noland, Family Stress Center, Born FreeProgram, Drug and Alcohol Prevention Program--East CountyBoys and Girls Club, Christopher K. King, Palmer, JuanitaQuesada, Eleanor Norton, Defendants-Appellees.
No. 95-15501.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 4, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Patrick Arthur Dillman appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 civil rights action as duplicative, claiming that various persons conspired to deny him due process during state custody proceedings.   We have jurisdiction under 28 U.S.C. § 1291 and review for an abuse of discretion.  See Denton v. Hernandez, 504 U.S. 25, 33 (1992).   We affirm.


3
The district court does not abuse its discretion when it dismisses as duplicative under 28 U.S.C. § 1915(d) a complaint that "merely repeats previously litigated claims."  See Cato v. United States, 70 F.3d 1103, 1105 n. 2 (9th Cir.1995).   An in forma pauperis complaint is frivolous under § 1915(d) "where it lacks an arguable basis either in law or in fact."  See Neitzke v. Williams, 490 U.S. 319, 325 (1989);  Cato, 70 F.3d at 1106.


4
A review of the record shows that the district court did not abuse its discretion by dismissing some of Dillman's claims as duplicative of those he had presented in two prior § 1983 complaints.  See Cato, 70 F.3d at 1105 n. 2.   Those claims that are not duplicative are frivolous under 1915(d) because they lack "an arguable basis either in law or in fact."  See Neitzke, 490 U.S. at 325;  Cato, 70 F.3d at 1106.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, we deny Dillman's request for oral argument.   We also deny Dillman's motions to supplement the record on appeal and to present new evidence


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3